Name: Regulation (EEC) No 1699/75 of the Commission of 2 July 1975 amending Commission Regulation No 27 of 3 May 1962
 Type: Regulation
 Subject Matter: executive power and public service;  competition;  documentation
 Date Published: nan

 3 . 7 . 75 Official Journal of the European Communities No L 172/ 11 REGULATION (EEC) No 1699/75 OF THE COMMISSION of 2 July 1975 amending Commission Regulation No 27 ( J ) of 3 May 1962 Whereas the number of copies to be submitted should be adjusted to the present number of Member States so as to accelerate, in the interests of all parties concerned, the examination of applications and notifi ­ cations, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 87 and 155 thereof ; Having regard to Article 24 of Council Regulation No 17 (2 ) of 6 February 1962 ; Whereas Regulation No 27, adopted by the Commis ­ sion pursuant to Article 24 of Regulation No 17, provides at Article 2 ( 1 ) that applications and notifica ­ tions and their supporting documents must be submitted to the Commission in seven copies ; Whereas the number of copies to be submitted was determined by reference to the number of Member States, with a view to the transmission of the docu ­ ments to the competent authorities of the Member States pursuant to Article 10 of Regulation No 17 ; Sole Article Article 2 ( 1 ) of Regulation No 27 is amended as follows : ' 10 copies of each application and notification and of the supporting documents shall be submitted to the Commission .' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1975 . For the Commission The President Francois-Xavier ORTOLI (') OJ No 35, 10 . 5 . 1962 , p. 1 1 18 / 62 , as amended by Regulation (EEC) No 1 133 /68 of 26 July 1968 (OJ No L 189 , 1 . 8 . 1968 , p. &gt;) ¢ ( : ) OJ No 13 , 21 . 2 . 1962, p . 204/62 .